DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This non-final office action is responsive to Applicants' application filed on 04/02/2020.  Claims 1-11 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8 and 10-11 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dent et al. (20160224083)

Regarding claim 1. Dent teaches a method [method by fig 7] comprising: detecting a fault in a power system [function of T2 see ¶106]; 
detecting one or more fault transients [function of T3 see ¶106]; and determining to trip a switching device [4001, ¶106] of a power system in response to the detected fault and the detected one or more fault transients [T2 and T3 trip 4001].  

Regarding claim 2. Dent teaches the method of claim 1, wherein the step of detecting the fault comprises detecting the fault from first sampled data for a first monitored point in the power system, the first sampled data comprising at least one of a first sampled current data [data is interpreted as detected voltage/current] and a first sampled voltage data [function of detection terminals of 4003 coupled to C4], and wherein the step of detecting one or more fault transients comprises detecting one or more fault transients using second sampled data for a second monitored point in the power system, the second sampled data comprising at least one of a second sampled current data and a second sampled voltage data [function of detection terminals of 4003 coupled to T3].  

Regarding claim 5. Dent teaches the method of claim 1, wherein the step of detecting the fault is performed by a first monitoring device [T2], and wherein the step of detecting the one or more fault transients is performed by one or more other monitoring devices [T3].   

Regarding claim 6. Dent teaches the method of claim 5, further including the step of receiving, by the first monitoring device, an indication of the detection [T2, outputs a signal indicative of detection], by the one or more other monitoring devices [T3 and T4 are considered monitoring devices], of the one or more fault transients.  

Regarding claim 7. Dent teaches the method of claim 6, wherein the step of determining to trip the switching device includes determining whether the first monitoring device received an indication of the detection of the one or more fault transients within a predetermined time period [¶106].  

Regarding claim 8. Dent teaches the method of claim 7, further including the steps of: determining, by the first monitoring device and using first sampled data [i.e. voltage/current data] of a first monitoring point of the power system [coupled point to T2], a first fault direction [fault direction is interpreted as fault sense by T2 that is distinct from that which is sense by T3, ¶106 shows T2 and T3 detecting different faults] of a first fault transient [¶106]; and determining, by the one or more other monitoring devices and using sampled data of at least a second monitoring point of the power system, a second fault direction [i.e. second fault direction sense by T3] of at least one of the one or more fault transients, wherein the step of determining to trip the switching device includes determining whether the first fault direction is consistent with the second fault direction [¶106-¶108, data collected from T2 and T3 are use to control 4001].  

Regarding claim 10. Dent t teaches the method of claim 1, wherein the step of detecting the fault includes receiving, by a first monitoring device [T2], first sampled data [i.e. current/voltage data] for a first monitored point [i.e. terminals of 4003 coupled to C4] in the power system and detecting the fault using the first sampled data, and wherein the step of detecting the one or more fault transients includes receiving second sampled data [data from T3] for a second monitored point [i.e. terminals of 4003 coupled to T3] and determining that the second sampled data indicates a fault transient at the second monitored point.  

Regarding claim 11. Dent teaches the method of claim 10, further including the steps: determining a first direction [fault direction is interpreted as fault sense by T2 that is distinct from that which is sense by T3, ¶106 shows T2 and T3 detecting different faults] for a first fault transient [ground fault] at the first monitored point; 
andPreliminary AmendmentPage 5 of 7 DIV of Serial No. 15/075,845Ref. No. ABBI-3358determining a second direction [i.e. second arc fault detected by T3] for the fault transient at the second monitored point, wherein the step of determining to trip the switching device includes determining whether the first fault direction is consistent with the second fault direction [data collected from T2 and T3 are use to control 4001, ¶106-¶108].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. in view of Rovnyak et al. (20100185336)
Regarding claim 3. Dent teaches the method of claim 2. 
However, Dent does not explicitly mention wherein the step of detecting the fault comprises detecting the presence of the fault using phasor calculations. 
Rovnyak teaches wherein the step of detecting the fault comprises detecting the presence of the fault using phasor calculations [¶494]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of phasor calculation from Rovnyak to Dent because phasor calculation makes it much more direct and easy to separate the reactive and in-phase components of currents, which is necessary for AC circuit analysis in the frequency domain.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. in view of Rovnyak et al. and further in view of Welles, II et al. (5835319 and hereinafter as Wells)
Regarding claim 4. Dent as modified teaches the method of claim 3, wherein the step of detecting the one or more fault transients comprises: determining whether the filtered second sampled data exceeds a pre-determined amplitude [function of T3 is to determine if data passes a threshold to trip 4001].  
However, Dent does not explicitly mention step of detecting the one or more fault transients further comprising: high-pass filtering the second sampled data.
Wells teaches step of detecting the one or more fault transients further comprising: high-pass filtering the second sampled data [see claim 11 and see 1A 104].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place a high pass filter between a current monitoring device and transient detection means of Dent in order to provide such complete protection at a low cost as compared to the cost associated with using sophisticated arc detection units in each branch circuit.


Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839